Citation Nr: 0532702
Decision Date: 12/02/05	Archive Date: 01/12/06

Citation Nr: 0532702	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-02 384	)	DATE DEC 02 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
multiple sclerosis with amnestic disorder, major depression, 
panic disorder, and dementia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





INTRODUCTION


The veteran served on active duty from September 1970 to 
September 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied an increased rating for multiple 
sclerosis with dementia, then rated as 30 percent disabling.  
In October 2001, the RO increased the rating to 70 percent 
for the veteran's psychiatric disorder, characterized at that 
time as multiple sclerosis with amnestic disorder, major 
depression, panic disorder, and dementia.


VACATUR

On July 26, 2005, the Board remanded the veteran's claim for 
entitlement to an evaluation in excess of 70 percent for 
multiple sclerosis with amnestic disorder, major depression, 
panic disorder, and dementia for additional development.   In 
a letter dated July 29, 2005, the veteran's representative 
asked that the part of the Board's decision that remanded 
that claim be vacated.  He stated that the veteran was 
satisfied with his 70 percent rating.  The withdrawal of the 
appeal was accomplished pursuant to 38 C.F.R. § 20.204(c).  
As a result, there remain no allegations of errors of fact or 
law for appellate consideration with respect to the claim for 
entitlement to an evaluation in excess of 70 percent for 
multiple sclerosis with amnestic disorder, major depression, 
panic disorder, and dementia.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or representative, or on the Board's own motion.  
38 C.F.R.§ 20.904 (2005).  Although a remand is not an 
appellate decision, the Board finds that the portion of the 
July 26, 2005 Board decision that remanded the claim for 
entitlement to an evaluation in excess of 70 percent for 
multiple sclerosis with amnestic disorder, major depression, 
panic disorder, and dementia should be vacated.  


ORDER

The Board's July 26, 2005, remand of the claim for 
entitlement to an evaluation in excess of 70 percent for 
multiple sclerosis with amnestic disorder, major depression, 
panic disorder, and dementia is hereby vacated.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0520304	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than April 15, 
2003, for the assignment of a total schedular rating for 
fecal incontinence.

2.  Entitlement to an effective date earlier than April 15, 
2003, for the assignment of a 30 percent rating for urinary 
incontinence.

3.  Entitlement to an evaluation in excess of 70 percent for 
multiple sclerosis with amnestic disorder, major depression, 
panic disorder, and dementia.

4.  Entitlement to an evaluation in excess of 60 percent for 
fecal incontinence from July 7, 1997 to April 14, 2003.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

In July 2000, the RO denied an increased rating for multiple 
sclerosis with dementia, then rated as 30 percent disabling.  
In October 2001, the RO increased the rating to 70 percent 
for the veteran's psychiatric disorder, characterized at that 
time as multiple sclerosis with amnestic disorder, major 
depression, panic disorder, and dementia.

In September 2003, the RO granted a total schedular rating 
for complete loss of bowel control and a 30 percent rating 
for incomplete bladder emptying associated with multiple 
sclerosis.  Each increase was assigned an effective date of 
April 15, 2003.

In March 2005, the veteran withdrew his appeals concerning 
the issues of entitlement to an increased rating for right 
lower extremity weakness; entitlement to an initial rating in 
excess of 20 percent for left lower extremity weakness; 
entitlement to an increased rating for incomplete bladder 
emptying; entitlement to special monthly compensation for aid 
and attendance under 38 U.S.C.A. § 1114(o) and (r-1); and 
entitlement to an effective date earlier than April 15, 2003, 
for the grant of special monthly compensation for loss of use 
of a creative organ.  

The claim for a higher initial evaluation for fecal 
incontinence from July 7, 1997 to April 14, 2003, and the 
claim for an increased rating for multiple sclerosis with 
amnestic disorder, major depression, panic disorder, and 
dementia, currently rated as 70 percent disabling, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction.  As 
explained in the REMAND portion of the decision, the Board 
has deferred the issue of entitlement to an effective date 
earlier than April 15, 2003, for the assignment of a total 
schedular rating for fecal incontinence.


FINDING OF FACT

It is not factually ascertainable that an increase in the 
severity of urinary incontinence occurred prior to April 15, 
2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 15, 
2003, for the grant of a 30 percent rating for incomplete 
bladder emptying are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a December 2003 
letter from the RO to the veteran.  He was told what was 
required to substantiate his earlier effective date claim and 
of his and VA's respective responsibilities in terms of 
obtaining information and evidence.  The letter explained 
what information or evidence was pertinent to the claim and 
asked the veteran to submit to the RO as soon as possible any 
such evidence.

The requisite notice letter was provided to the veteran after 
the initial adjudication of the claim by the RO.  However, 
any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the veteran did not provide 
any additional information or evidence in response to the 
content-complying notice in December 2003.  Additionally, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d). 

In October 1998, the veteran told a VA clinical social worker 
that he had been approved for Social Security Administration 
(SSA) disability benefits.  Although SSA records are not in 
the claims file, VA need not obtain them for the claim that 
is the subject of this decision.  The issue on appeal is 
limited to the assignment of an effective date prior to April 
15, 2003.  As discussed below, a July 19, 2000, RO decision 
serves as a bar to an effective date earlier than that time, 
and the VA records clearly show that self catheterization did 
not begin until May 2003.  On May 8, 2003, the veteran stated 
that he was not currently performing catheterizations.  
Accordingly, any available SSA records would not assist in 
substantiating the claim.  A VA examination would also serve 
no useful purpose, because the current severity of the 
veteran's disability is not at issue.    

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Analysis

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance (where the 
reopening is not due to new service medical records), or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date may also be the earliest date as 
of which it is "factually ascertainable" that an increase 
in disability had occurred if the claim is received within 
one year from the date of the increase. 38 C.F.R. § 3.400 
(o)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2004).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  

In July 2000, the RO granted entitlement to service 
connection for bladder dysfunction and assigned a 20 percent 
rating, effective July 7, 1997.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
July 19, 2000.  He did not appeal.  No correspondence was 
received from the veteran within one year of July 19, 2000, 
expressing disagreement with the rating assigned for bladder 
dysfunction.  See 38 C.F.R. §§ 20.201, 20.302(a).  Although a 
statement was received from the veteran titled "Rebuttal of 
Rating Decision of July 19, 2000," he did not express any 
disagreement with the rating assigned for bladder 
dysfunction.  Additionally, this document was sent under 
cover letter dated July 25, 2001; it was not timely as an NOD 
because it was not received at the RO by July 19, 2001.  The 
next correspondence received from the veteran addressing 
bladder dysfunction was date stamped December 7, 2001, which 
was likewise, not timely as an NOD.

Additional VA treatment records were received at the RO in 
November 2000.  On July 31, 2000, the veteran complained of 
difficulty urinating at times and nocturia.

The veteran was afforded a VA genitourinary examination on 
July 24, 2001.  He complained of urinary frequency during the 
day every hour to hour and a half.  He stated that he did not 
feel that he was able to fully empty his bladder.  During the 
night, he stated that he urinated every two to two and a half 
hours.  He denied hesitancy or pain while voiding, but 
reported decreased stream.  He complained of brief periods of 
incontinence approximately three times a week, that he 
dribbled urine, and that he wore a Depends pad.  He did not 
require catheterization and had never had dilatation or a 
drainage procedure.  He was on medication, but was unsure 
whether it helped.  Physical examination revealed no 
drainage, abnormalities, or deformity.  Pertinent diagnoses 
included urinary incontinence.  The veteran was referred for 
post-void residual testing, which was unfortunately booked 
for the next few months.

A VA treatment record dated on October 11, 2001, noted that a 
nurse practitioner (S.G.) planned to review the veteran's 
cystometrogram (CMG).  At that time, the veteran stated that 
he had hesitancy and had to stand for 10 minutes before urine 
flowed.    

As noted above, on December 7, 2001 the RO received from the 
veteran a letter in which he indicated his bladder disability 
had worsened.  He said that he was being trained to catheter 
to void his bladder, which did not void on its own.  The 
Board again points out that this statement is not timely as a 
notice of disagreement with the July 2000 rating decision, as 
it was not received by July 19, 2001.  See 38 C.F.R. 
§§ 20.201, 20.302(a).   

A VA treatment record dated in July 2002 noted the veteran's 
complaints of urinary urgency.  He stated that he had one 
episode of incontinence in June.  He denied any leaking or 
daytime incontinence.  He sometimes voided small amounts and 
other times voided normal amounts.  The impression included 
urgency of urination.  Under the recommendations, there was 
no mention of catheterization.  In November 2002, the 
veteran's complaints included emptying his bladder three to 
four times a day, occasional leaking of urinate at night, and 
urinary urgency during the day.  He denied any nocturia.  
Again, in the recommendations there was no mention of 
catheterization.  

Upon VA evaluation in February 2003, the veteran denied any 
urinary incontinence or dysuria.  The results of the October 
2001 CMG were noted, as well as a bladder ultrasound in 
November 2002 showing post void residual of 61 cc.  A bladder 
scan was done showing 135 cc.  Under bladder management, the 
box for intermittent catheterization was not checked.  The 
veteran was voiding four times a day.

The veteran was afforded a VA genitourinary examination in 
April 2003.  It was noted that a cystometrogram (CMG) 
performed in October 2001 revealed hat the veteran had post-
void residuals of 250 cc.  When seen in February 2003, he had 
residual urine of 135 cc based on catheterization.  It was 
noted that since the July 2001 VA examination, the veteran's 
bladder symptoms had worsened and he was started on a self 
catheterization program under the care of S.G.  The 
impression included incomplete bladder emptying, self 
catheterization program initiated.

The veteran was evaluated by S.G. on May 8, 2003.  He 
complained that he was not fully emptying his bladder and had 
frequency of urination.  He stated that he was not currently 
performing catheterizations.  Under recommendations, the 
veteran was instructed on intermittent catheterizations.  VA 
treatment records show that he was initially provided a 
rubber utility catheter on May 8, 2003.  

In September 2003, the RO assigned a 30 percent rating for 
incomplete bladder emptying, effective from April 15, 2003.  
The veteran perfected an appeal of the effective date.  

There has been no allegation that the July 2000 rating 
action, for which notice was provided on July 19, 2000, 
contained clear and unmistakable error, and it is a bar to an 
earlier effective date.  The VA treatment record dated July 
31, 2000 is the earliest date the Board can construe that a 
claim for increase was filed.  See 38 C.F.R. § 3.157(b)(1).  
The veteran argues for an effective date of October 5, 2001, 
for the assignment of a 30 percent rating for urinary 
incontinence, contending that evidence from that date 
establishes an increase in urinary disability.

The RO granted the increase in disability to 30 percent based 
on the requirement of urinary retention necessitating 
intermittent or continuous catheterization.  See 38 C.F.R. 
§§ 4.115a, 4.115b.  An effective date of April 15, 2003, was 
assigned because the findings on VA examination conducted on 
that date included the fact that a self-catheterization 
program had been initiated.  VA treatment records show that 
self-catheterization actually began on May 8, 2003.

Although the veteran's claim for an increase was received on 
July 31, 2000, the evidence of record does not support a 
factual determination that an increase in disability occurred 
at any time prior to April 15, 2003.  The medical evidence 
establishes that self-catheterization was first established 
in May 2003, and that the medical evidence prior thereto does 
not reflect an increase in urinary disability.  Most notably 
on VA examination in July 2001, the veteran denied pain, 
hesitancy, or the need for catheterization.  A VA treatment 
record dated in February 2003 showed that the veteran was not 
yet performing self catheterizations.  

The "later" event in this case is the date entitlement 
arose, and an earlier effective date for the assignment of 
the 30 percent rating is therefore not warranted.




ORDER

Entitlement to an effective date earlier than April 15, 2003, 
for the grant of a 30 percent rating for urinary 
incontinence, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Psychiatric disorder

The duty to assist extends to obtaining records of the Social 
Security Administration (SSA) where they may be relevant to 
the issue under consideration.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  In October 1998, the veteran told a VA 
clinical social worker that he had been approved for SSA 
disability benefits.  VA must attempt to obtain these 
records.

The claims file contains medical evidence from the Reno VA 
Medical Center (VAMC) dated through December 23, 2003, and 
the last VA mental disorders examination was conducted in 
April 2003.  The RO should take this opportunity on remand to 
obtain updated treatment records and schedule the veteran for 
a VA examination to determine the current severity of his 
psychiatric disorder.  


Earlier effective date

In October 2001, the RO granted entitlement to service 
connection for fecal incontinence, assigning an initial 60 
percent rating, effective July 7, 1997.  In December 2001, 
the veteran submitted a letter in which he disagreed with the 
initial 60 percent rating assigned for his fecal 
incontinence.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  No statement of the case (SOC) has been provided 
on this issue, so the veteran has not had an opportunity to 
perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue an SOC, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The earlier effective date claim for the assignment of a 
total schedular rating for fecal incontinence is inextricably 
intertwined with the claim for a higher initial rating for 
fecal incontinence.  See Smith v. Gober, 236 F.3d 1370, 1372 
(2001); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  A favorable decision on 
the initial rating claim could potentially result in an 
earlier effective date for the total schedular rating, 
rendering the current appeal moot.  Accordingly, the earlier 
effective date claim will be held in abeyance pending this 
adjudication.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).

Accordingly, the claim is REMANDED for the following:

1.  Make arrangements to obtain the veteran's 
outstanding SSA disability records, to 
include all the documents or evidentiary 
material that were used in considering the 
veteran's claim for disability benefits.  If 
no such records are available or do not 
exist, that fact should be documented in the 
claims folder.

2.  Make arrangements to obtain the veteran's 
outstanding VA medical records, to include, 
but no limited to, evidence from the Reno 
VAMC dated after December 23, 2003.   If no 
such records are available or do not exist, 
that fact should be documented in the claims 
folder.

3.  Schedule the veteran for a VA 
psychiatric examination. The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination. The 
examiner should indicate in the report 
that the claims file was reviewed. All 
necessary tests should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
psychiatric disability, including the 
extent and severity of those symptoms.

The examiner must conduct a detailed 
mental status examination and discuss the 
effect, if any, of the veteran's service-
connected psychiatric disorder on his 
social and industrial adaptability.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
service-connected psychiatric disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and explain the significance of 
the score.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Readjudicate the claim for a higher 
rating for multiple sclerosis with 
amnestic disorder, major depression, panic 
disorder, and dementia, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

5.  Finally, provide the veteran an SOC 
addressing the issue of entitlement to an 
initial rating in excess of 60 percent for 
fecal incontinence from July 7, 1997 to 
April 14, 2003.  Notify him of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect 
an appeal of this issue and secure 
appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs





